Citation Nr: 0001015	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Timeliness of an appeal from a denial of a permanent and 
total rating for pension purposes including entitlement to 
such rating on an extraschedular basis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder with gastrointestinal symptoms.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hammertoe deformity of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from December 1974 to June 
1977.

This appeal is from November 1994 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, regional office (RO), which denied the 
claims for service connection at issue in this appeal.

In September 1996 the RO denied the appellant's claim of 
entitlement to a permanent and total rating for pension 
purposes including on an extraschedular basis.  The Board in 
this decision considers the matter of the timeliness of an 
appeal from the September 1996 rating decision.  Pursuant to 
an opinion of VA General Counsel, VAOPGCPREC 9-99, the Board 
notified the appellant of its intent to consider the 
timeliness of his appeal in a letter of November 24, 1999.

In the introduction to its November 1997 remand, the Board 
referred to the RO several claims the appellant raised in his 
September 1997 hearing testimony: secondary service 
connection for a psychiatric disorder and entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability.  It appears no action 
has ensued on either matter.  Additionally, a September 1997 
letter from W. Hall, M.D., reasonably raises a claim for 
secondary service connection for hypertension and for peptic 
ulcer disease based on aggravation by a service-connected 
disability.  These matters are referred to the RO for 
appropriate action.

For reasons explained in the remand following this decision, 
the Board defers a final decision on the service connection 
claims at issue in this appeal.


FINDINGS OF FACT

1.  The RO disallowed the appellant's claim for a permanent 
and total rating for pension purposes (pension) in a 
September 1996 rating decision.

2.  On September 19, 1996, the RO mailed the appellant a 
letter notifying him of the September 1996 disallowance of 
his pension claim and of his appellate rights and time limits 
on appealing the disallowance.

3.  The RO issued a statement of the case on February 26, 
1998.

4.  On March 10, 1999, the RO received the appellant's VA 
Form 9 regarding the September 1996 disallowance of pension 
benefits.


CONCLUSIONS OF LAW

1.  Determination of the timeliness of an appeal is within 
the Board's jurisdiction.  VAOPGCPREC 9-99.

2.  The appellant filed an untimely substantive appeal from 
the September 1996 disallowance of VA pension benefits; his 
application for appellate review is not in conformity with 
law.  38 U.S.C.A. §§ 7105(d)(3); 7108 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant filed an informal claim for non-service-
connected pension benefits in April 1996.  In September 1996, 
the RO denied the claim, including in the decision 
disallowance on an extraschedular basis.  The RO notified the 
appellant of the decision and of his appellate rights by 
letter of September 19, 1996.  The notice of appellate rights 
included information on the time constraints for appeals to 
the Board of Veterans' Appeals.

The appellant filed a notice of disagreement (NOD) with the 
RO in April 1997.  The RO issued a statement of the case 
(SOC) addressing the pension claim on February 26, 1998.  The 
cover letter of the SOC stated that the appellant must file 
his appeal within 60 days of the date of the SOC or request 
more time to do so within those 60 days.  The letter also 
referred the appellant to the instructions with the VA Form 
9, Appeal to Board of Veterans Appeals, included with the 
mailing of the SOC.  On March 10, 1999, the RO received the 
appellant's VA Form 9, signed by him and dated October 5, 
1998.

In a memorandum of December 1999, the appellant's 
representative argued that the Board should remand the 
appellant's appeal to the RO to permit him to present a 
properly completed application.  The representative cited 38 
C.F.R. § 3.109, which provides for notification of a claimant 
for VA benefits of evidence necessary to complete an 
application and of a one-year time limit from the date of the 
notification to produce the evidence.  The representative 
also cited 38 C.F.R. § 20.202, which provides for a liberal 
interpretation of correspondence in determining whether 
correspondence raises issues on appeal.



II.  Legal Analysis

As a matter of right, when the RO denied the appellant's 
claim for VA pension benefits in September 1996, he was 
entitled to appeal the decision to the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7104(a) (West Supp. 1999).  The 
statutes governing an appeal to the Board are set forth in 
Chapter 71, title 38, United States Code.  The law provides, 
"An application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  
38 U.S.C.A. § 7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (1999).  The appellant filed a NOD within one year 
of the date of the determination from which he sought to 
appeal; the NOD was timely and it is not at issue in this 
decision.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (1999).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.

The RO furnished the appellant with a SOC addressing his 
pension claim on February 26, 1998, more than a year after 
the September 19, 1996, notification of the disallowance of 
his claim.  Consequently, the appellant was required to file 
his substantive appeal within 60 days of February 26, 1998.  
The RO received the substantive appeal in March 1999, 
approximately 13 months after the date of the SOC.  The 
discrepancy between the October 1998 date of the appellant's 
signature on the VA Form 9 and the date of receipt by the RO 
is immaterial in this case, as the date of signature is 
itself substantially beyond the time permitted for perfecting 
the appeal.

There is no correspondence of record showing a request for an 
extension of time to file the substantive appeal.  
Consequently, no question of good cause for untimely filing 
of a substantive appeal is for consideration.  See 38 C.F.R. 
§ 20.303 (1999).

Finally, the argument by the appellant's representative is 
completely inapposite to the fact of this case.  There is no 
question at issue here about either the completeness of the 
appellant's application for pension benefits, see 38 C.F.R. 
§ 3.109 (1999), or of whether the statements made on the VA 
Form 9 or any other correspondence may or should be 
interpreted as a substantive appeal.  See 38 C.F.R. § 20.202 
(1999).  The matter at issue is whether the appellant filed 
his appeal in time.  It turns purely on the applicable law 
and the calendar.

The appellant has not filed a timely substantive appeal from 
the September 1999 rating decision that disallowed his claim 
of entitlement to a permanent and total rating for pension 
purposes including on an extraschedular basis.  Where there 
is no timely substantive appeal, the appeal is not in 
conformity with chapter 71, title 38, United States Code, and 
the Board may not entertain the application for appeal as a 
matter of law.  38 U.S.C.A. § 7108 (West 1991).  Consequently 
the appeal must be dismissed.


ORDER

Whereas the purported appeal from the September 1996 denial 
of a permanent and total rating for pension purposes 
including entitlement to such rating on an extraschedular 
basis is untimely, the appeal is dismissed.



REMAND

The Board's November 1997 remand instructed that the RO 
request the Tuscaloosa VA Medical Center (VAMC) to provide 
any available medical records from June 1977 to July 1982.  
An undated memorandum indicates the RO made the request, 
apparently on March 10, 1998.  There is no response of record 
from Tuscaloosa VAMC.

When the Board instructs certain action in a remand, it 
creates a right in the appellant to have that action 
performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Although the Board's instruction was literally to request the 
records, a failure to obtain any response violates the 
obvious intent of the remand.  The RO must obtain a response 
to its request for records from the VAMC to consider the 
remand instruction discharged.  A response that no such 
records can be produced will satisfy the instruction, unless 
the response includes further information indicating that 
such records may be available elsewhere.

Additionally, the appellant has stated he received 
psychiatric treatment at Tuscaloosa VAMC, which is confirmed 
by one outpatient report of record.  He has apparently been 
treated there for several years.  All records pertaining to 
his outpatient psychiatric care should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request Tuscaloosa VAMC to provide 
all available inpatient or outpatient 
records from June 1977 to July 1982, or a 
memorandum from the responsible custodian 
of record noting the unavailability of 
such records, and all available records 
of psychiatric treatment, including 
prescription of medication, up to the 
present.  If the responsible custodian of 
records indicates that no records are 
available for the relevant time at that 
facility, but that they may be available 
elsewhere, follow up appropriately with 
any other indicated record custodian.  
Associate any information obtained with 
the claims folder.

2.  Readjudicate any of the service 
connection claims at issue in this appeal 
for which pertinent records are obtained.  
If the acquisition of addition evidence 
necessitates readjudication of any issue, 
and the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

